DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan (US PgPub #2016/0304199).
For Claim 1, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose a UAV comprising: a central body (B); and a plurality of arms (A) extendable from the central body, wherein each of the plurality of arms is configured to support a propulsion unit (R), wherein each of the plurality of arms is configured to transform between a flight configuration in which the arm is extending away from the central body, and a compact configuration in which the arm is folded against the central body, and wherein at least one of the plurality of arms is configured to rotate about a first rotational axis (X, Y, or Z) and at least a portion of the at least one plurality of arms is configured to rotate about a second rotational axis (X, Y, or Z) not parallel to the first rotational axis.
For Claim 2, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose that the second rotational axis is oblique to the first rotational axis.
For Claim 3, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose that the second rotational axis is substantially perpendicular to the first rotational axis.
For Claim 4, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose that the at least one of the plurality of arms includes a proximal portion (210) coupled to the central body and a distal portion (220) supporting a propulsion unit, and wherein the distal portion is configured to rotate about the second rotational axis.
For Claim 5, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose that a rotation of at least one of the plurality of arms occurs about at least two of the axes selected from the group consisting of yaw, roll, and pitch axes of the UAV.
For Claim 6, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose that at least one of the plurality of arms is configured to be reversibly folded on a side of the central body when transforming from the flight configuration to the compact configuration.
For Claim 7, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose that the propulsion units include rotor blades, and the rotor blades supported by the arms are located against a side of the central body when the arms are in the compact configuration.
For Claim 10, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose that a proximal end of an arm is attached to the central body near a head of the central body.
For Claim 15, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose a rotation of an arm about a first rotational axis causes a distal end of the arm to move both horizontally
and vertically relative to the central body when transforming between the flight configuration and the compact configuration.
For Claim 16, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose that each of the arms is arranged such that the propulsion units supported by the arms have the ability to face a first direction then the arms are in the flight configuration, and to face a second direction when the arm is in the compact configuration, wherein the second direction is different from the first direction.
For Claim 17, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose that the second direction is substantially opposite to the first direction.
For Claims 19 and 20, figures 1, 5A-6E, and 14-15F of Chan ‘199 disclose that the first rotational axis is disposed at an acute angle to the roll axis of the UAV

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US PgPub #2016/0304199).
For Claims 8-9, while Chan ‘199 discloses a camera payload (L) it is silent about it being within a depression of a head of the central body.  However, the Examiner takes Official Notice that it is well known in the art of UAVs to have a central body that has a head and a tail section, the head section having a depression for a camera in order to be able to point the camera in the direction of flight.  Therefor it would have been obvious to someone or ordinary skill in the art at the time of the invention to modify Chan ‘199 with a central body having a depression for a camera as is well known in the art in order to have a camera in the UAV while still allowing room for other payloads.
For Claims 11 and 12, while Chan ‘199 is silent about using elastic elements to automatically extend or retract the arms, the Examiner takes Official Notice that it is well known in the art of UAVs to have automatically extending or retracting arms in order to reduce the complexity of actively moving the arms using passive means.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Chan ‘199 with a passive arm moving system to reduce the arm complexity.
For Claims 13 and 14, while Chan ‘199 discloses the central body having a first portion that supports an arm it is silent about a second portion that moves with respect to the first portion.  However, the Examiner takes Official Notice that it is well known in the art of UAVs to have a central body with a first and second portion that move with respect to each other so as to transform between a flight and compact configuration in order to reduce the overall size of the UAV when storing it.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Chan ‘199 with a moveable central body in order to reduce the overall size of the UAV when storing it.
For Claim 18, while Chan ‘199 discloses that the arms are coupled to the central body by a pivot joint, it is silent about it being a cam pivot joint.  However, the Examiner takes Official Notice that it is well known in the art of joint to use cam pivot joints as they are a well-known joint in the mechanical art.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Chan ‘199 with a cam pivot joint in order to provide a well-known joint system that uses a cam which is very reliable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/12/2021